ME. JUSTICE HURLY
delivered the opinion of the court.
Action in forcible entry. Plaintiff’s testimony was to the effect that he was in possession of certain premises, using the land for farming purposes, certain of his employees occupying the dwelling-house thereon up to about the 6th or 7th of June, 1916, when they left the premises to work elsewhere for plaintiff, leaving the house securely locked, nailing shut the windows, locking and nailing shut the front door, and fastening the kitchen door with a padlock, the keys remaining with plaintiff’s employees. The defendant, sworn in behalf of plaintiff, testified that he went upon the premises June 25-, 1916, entered the dwelling-house, and continued to reside therein, without having obtained permission from plaintiff so to do.
At the close of plaintiff’s case a nonsuit was granted on motion of the defendant. From judgment based upon the order granting the nonsuit, plaintiff has appealed.
It is conceded that plaintiff bases his right to recover upon the provision of section 7269, Eevised Codes of 1907, section 1, as follows: “Every person is guilty of a forcible entry who either: 1. By breaking open doors, windows, or other parts of a house, or by any kind of violence or circumstance of terror enters upon or into any real property or mining claim.”
*226Defendant asserts that, no showing of force, violence or circumstances of terror having been made, the nonsuit was properly granted.
On motion for nonsuit every fact is deemed to be proved [1] which the evidence tends to establish, and if, viewed in the light most favorable to plaintiff, the evidence makes out a prima facie case, it follows that the trial court erred in granting the nonsuit. A case should never be withdrawn from the jury [2] unless it follows as a matter of law that recovery cannot lie had upon any view of the evidence, including the legitimate inferences to be drawn from it. (Morelli v. Twohy Bros. Co., 54 Mont. 366, 170 Pac. 757, and cases cited.)
Contention is made that the allegation of the complaint that, [3] “the doors and windows of said dwelling being then and theretofore securely fastened, the said defendant did then and there force open the said doors and windows, and entered into said dwelling-house and premises,” etc., does not constitute a, charge of “breaking” as used in the statute. However, see Winchester v. Becker, 4 Cal. App. 382, 88 Pac. 296.
While the exact manner of defendant’s entry-of the dwelling-house is shown only circumstantially, it is a legitimate inference from the evidence that plaintiff entered as alleged in the complaint. (Davidson v. Phillips, 9 Yerg. (Tenn.) 93, 30 Am. Dec. 393.)
Where one in possession of a dwelling-house, while temporarily absent, leaves the doors and windows securely locked, and upon, his return finds an intruder therein, without his consent, the-circumstances indicating an entry by forcing or breaking open the windows or doors, a showing of such facts will ordinarily justify submission of a cause of action in forcible entry to the jury, without a showing of other force or violence, under our statute, supra. In this connection see Davidson v. Phillips, supra; Winchester v. Becker, supra; Mason v. Powell, 38 N. J. L. 576; Wilson v. Campbell, 75 Kan. 159, 121 Am. St. Rep. 366, 12 Ann. Cas. 766, 8 L. R. A. (n. s.) 426, 88 Pac. 548; Brawley v. Risdon, 38 Cal. 676.
*227We have examined the cases cited by respondent, but they are based upon facts different from those disclosed here, or upon rules of law differing from our statute, which was evidently drawn with a design to avoid nice distinctions as to the amount of force necessary to constitute the entry a forcible one within its intent. (Gray v. Collins, 42 Cal. 152.)
By this ruling we do not pass upon the question as to whether the plaintiff had established his claim as alleged in the complaint in its entirety, that is, whether he had proven any damages, or •whether his entry into the dwelling constituted a forcible entry upon the remainder of the tract of land sufficient to justify the submission of the case to the jury as to these features.
The motion for a nonsuit was improperly granted.
The judgment is reversed, and the cause remanded to the district court.

Reversed and remanded.

Mr. Chief Justice Brantly and Associate Justices Holloway, Matthews and Cooper concur.